Citation Nr: 0323780	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  97-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a cervical spine 
disability, to include as due to an undiagnosed illness.

2.	Entitlement to service connection for a thoracic spine 
disability, to include as due to an undiagnosed illness.

3.	Entitlement to service connection for a gastrointestinal 
disorder, claimed as Crohn's disease, to include as due 
to an undiagnosed illness.

4.	Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

REMAND

On November 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If the veteran is willing to report for a VA 
examination have the veteran scheduled for the 
following:
A VA examination by a specialist in 
gastrointestinal disorders in order to determine 
the nature, severity, and etiology of any 
gastrointestinal disorders, to include Crohn's 
disease and to include as due to undiagnosed 
illnesses as secondary to Persian Gulf War service.  
All tests deemed necessary should be conducted.  
The claims file is to be furnished to the examiner 
for review in conjunction with the examination.  
The examiner should be requested to provide an 
opinion as to whether or not there are any 
clinical, objective indications of pertinent 
symptoms.  If such objective evidence is present, 
the examiner should provide an opinion as to 
whether the symptoms are attributable to a 
"known" clinical diagnosis, in light of the 
medical history and examination findings or are the 
result of an undiagnosed illness due to service in 
the Persian Gulf.  If the symptoms are attributable 
to a "known" clinical diagnosis, the examiner 
should identify the diagnosed disorder and explain 
the basis for the diagnosis and render an opinion 
as to whether it is as likely as not that the 
diagnosed disorder is related to the inservice 
complaints.  A complete rationale should be given 
for all opinions and conclusions expressed. 

A VA examination by an orthopedist in order to 
determine the nature, severity, and etiology of any 
disability involving the thoracic and cervical 
spine, and knees.  The claims file is to be 
furnished to the examiner for review in conjunction 
with the examination.  It is requested that the 
examiner obtain a detailed medical history and 
current complaints.  In addition to X-rays, any 
other testing deemed necessary should be performed.  
Concerning the cervical and thoracic spine, the 
examiner should provide an opinion as to whether or 
not there are any clinical, objective indications 
of the claimed symptoms.  If there are any 
objective indications of symptoms, the examiner 
should provide an opinion as to whether the 
symptoms are attributable to a "known" clinical 
diagnosis, in light of the medical history and 
examination findings or are the result of an 
undiagnosed illness due to service in the Persian 
Gulf.  If the symptoms are attributable to a 
"known" clinical diagnosis, the examiner should 
identify the diagnosed disorder(s) and render an 
opinion as to whether it is as likely as not that 
the diagnosed disorders are related to service, to 
include the back injury the veteran sustained in 
January 1991 during his second period of service.  
If spina bifida of the thoracic spine is diagnosed, 
request the examiner to state whether that disorder 
is congenital, developmental, or acquired.  
Concerning the knees, request the examiner to 
render an opinion as to whether it is as likely as 
not that any diagnosed disorders of the knees are 
related to service, to include the findings 
recorded during his first period of service.  A 
complete rational for any opinion expressed should 
be included in the examination report.

2.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


